Citation Nr: 0833660	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-23 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder.


WITNESS AT HEARING ON APPEAL
Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1983 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2002 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In January 2008, the Board remanded the case to afford the 
veteran the opportunity for another hearing before the Board. 

For the reasons discussed below the appeal is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  


REMAND

In September 2006, the veteran appeared at a hearing before a 
Veterans Law Judge, who is no longer at the Board.  A 
transcript of the hearing is in the record.  In April 2008, 
the veteran requested another hearing before a Veterans Law 
Judge.  

Pursuant to the Board's remand in June 2008, the veteran was 
scheduled for a hearing on September 4, 2008, but the veteran 
did not appear for the hearing. 

In correspondence, received on September 19, 2008, the 
veteran requested that his hearing be rescheduled because his 
mental illness and sleeping disorder prevented him from 
appearing at the previously scheduled hearing.  

As good cause has been shown for the failure to appear for 
the scheduled hearing, as the cause for the failure to appear 
arose under such circumstances that a timely request for 
postponement could not have been submitted prior to the 
scheduled hearing, and as the motion for a new hearing was 
timely filed not more than 15 days of the original hearing 
date, the hearing will be rescheduled.  38 C.F.R. 
§ 20.702(d). 

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Videoconference 
hearing at the RO before a member of the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




